Title: From John Adams to John Rutledge, 3 September 1798
From: Adams, John
To: Rutledge, John



Dear Sir
Quincy Sept 3d 1798

I have received your favor of the 23d of August & have the pleasure to inform you that I have this morning signed a commission for Capt. Cross.
Your brother Mr. States Rutledge shall have my vote for a midshipman on board any Frigate he chooses, in which there is a vacancy & I believe there is one or more vacancies in all of them. And I pray you to write to Mr. Stoddert, the Secy of the navy & request him to make out a warrant accordingly you may inclose this letter to him if you please.
I am Sir with great regard / your most obedient Servant

John Adams